DETAILED ACTION
Response to Amendment
	The Amendment filed January 20, 2022  has been entered. Claims 25-46 and 48-49 remain pending in the application. Claim 47 has been cancelled. 
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-31, 38, 48, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kornegay et al. (US 2010/0332763).
Regarding claim 25, Kornegay et al. disclose: 
An apparatus, comprising: 
(FIG. 1 CPU 104a) including a first processor cache (FIG. 1 Cache 106a), wherein the first processor is configured to execute a program, wherein the first processor is configured to support cache coherence with a second processor cache (FIG. 1 Cache 106a) of a second processor (FIG. 1 CPU 104b) configured to execute the program ([0054] a multi-threaded application may simultaneously run different threads on different cores 204a-b of the same processor 104a or on two or more cores 204a, 204c of two or more independent processors 104a-b. Multi-threaded applications are on example of an embodiment wherein a cache incoherency may result between two different caches 106a-b as a result of multiple threads utilizing data from the same memory 108 locations), wherein the first processor is configured to support selective overriding of the cache coherence with the second processor cache for a data element operated on by the first processor (FIG. 5; [0072] a request for data from a cache 106a by a first processor 104a), wherein the first processor is configured to support selective overriding of cache coherence with the second processor cache for the data element based on a determination by the first processor that the data element is to be exempted from cache coherence ([0051] FIG. 3, the cache coherency processing apparatus identifies situations where a cache coherency protocol would normally be executed in conventional systems, but where execution of the cache coherency algorithm is unnecessary. Then, the cache coherency processing apparatus 110 executes the cache coherency algorithm if necessary, and skips execution of the cache coherency algorithm if unnecessary).
Regarding claim 26, Kornegay et al. further disclose: 
The apparatus of claim 25, wherein the first processor is configured such that, based on the determination by the first processor that the data element is to be exempted from cache coherence, the first processor will not trigger a cache coherence transaction on the data element (FIG. 5 Step 505 Skip Cache Coherency Algorithm).
Regarding claim 27, Kornegay et al. further disclose: 
The apparatus of claim 25, wherein the first processor is configured such that, based on the determination by the first processor that the data element is to be exempted from cache coherence, the first processor will not trigger a cache coherence transaction on the data element (FIG. 5 Step 505 Skip Cache Coherency Algorithm).
Regarding claim 28, Kornegay et al. further disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a data type of the data element ([0009] a single threaded application will typically run on a single processor core. Therefore, it usually cannot be run across multiple processors with unshared caches, and a cache miss associated with such an application will not require execution of a cache coherency algorithm; FIG. 5 Step Does application run on a single processing core?; i.e. data is local to the single processing core)).
Regarding claim 29, Kornegay et al. further disclose: 
The apparatus of claim 28, wherein the data type of the data element is first processor local data (PLD) ([0009] a single threaded application will typically run on a single processor core. Therefore, it usually cannot be run across multiple processors with unshared caches, and a cache miss associated with such an application will not require execution of a cache coherency algorithm; FIG. 5 Step Does application run on a single processing core?; i.e. data is local to the single processing core)).
Regarding claim 30, Kornegay et al. further disclose: 
([0009] a single threaded application will typically run on a single processor core; [0061] The determination module 304 determines one or more of whether an application associated with the cache miss (i.e. the data element) runs on a single processor core 204a).
Regarding claim 31, Kornegay et al. further disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on memory region configuration information indicative that a memory region with which a memory operation for the data element is associated is configured to store a type of data to be exempted from cache coherence (FIG. 6 Step 604 Is application memory region flagged?; [0063] In one embodiment, the determination module 304 may identify a memory region assigned to an application that is configured to run on either a single processor core 204a or on multiple processor cores 204a-b of the same processor 204a-b (in other words, an application that doesn't require cache coherency checks). Once the memory region assigned to the application is identified, the determination module 304 may flag that memory region accordingly. In one embodiment, this may occur as the application is loaded into RAM or memory 108 from a permanent storage device. Subsequently, the determination module 304 may determine that the application associated with a cache miss doesn't require execution of a cache coherency algorithm (runs on one of single processor core 204a or two or more processor cores 204a-b that share a cache 206a, 208a ) by determining that the memory region assigned to the application is flagged).
Regarding claim 38, Kornegay et al. further disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a first processor instruction ([0067] the determination module 304 may determine that the application associated with the cache miss doesn't require execution of a cache coherency algorithm (is running on one of single processor core 204a or two or more processor cores 204a-b that share a cache 206a, 208a ), by accessing a spare bit in a binary instruction set associated with the application. For example, a spare bit of each instruction set associated with an application may be set to indicate that that application doesn't require execution of a cache coherency algorithm).
Regarding claim 48, Kornegay et al. disclose: 
A method, comprising: 
supporting, by a first processor (FIG. 1 CPU 104) including a first processor cache (FIG. 1 Cache 106) and configured to execute a program, cache coherence between the first processor cache and a second processor cache (FIG. 1 Cache 106b) of a second processor (FIG. 1 CPU 104b) configured to execute the program ([0054] a multi-threaded application may simultaneously run different threads on different cores 204a-b of the same processor 104a or on two or more cores 204a, 204c of two or more independent processors 104a-b. Multi-threaded applications are on example of an embodiment wherein a cache incoherency may result between two different caches 106a-b as a result of multiple threads utilizing data from the same memory 108 locations); and 
supporting, by the first processor, selective overriding of the cache coherence between the first processor cache and the second processor cache for a data element operated on by the first processor (FIG. 5; [0072] a request for data from a cache 106a by a first processor 104a), wherein the selective overriding of the cache coherence between the first processor cache and the second processor cache for the data element is based on a determination by the first processor ([0051] FIG. 3, the cache coherency processing apparatus identifies situations where a cache coherency protocol would normally be executed in conventional systems, but where execution of the cache coherency algorithm is unnecessary. Then, the cache coherency processing apparatus 110 executes the cache coherency algorithm if necessary, and skips execution of the cache coherency algorithm if unnecessary).
Regarding claim 49, Kornegay et al. disclose: 
An apparatus, comprising: 
a first processor (FIG. 1 CPU 104a) including a first processor cache (FIG. 1 Cache 106a), wherein the first processor is configured to support cache coherence between the first processor cache and a second processor cache (FIG. 1 Cache 106b) of a second processor (FIG. 1 CPU 104b) for a program executed by the first processor and the second processor ([0054] a multi-threaded application may simultaneously run different threads on different cores 204a-b of the same processor 104a or on two or more cores 204a, 204c of two or more independent processors 104a-b. Multi-threaded applications are on example of an embodiment wherein a cache incoherency may result between two different caches 106a-b as a result of multiple threads utilizing data from the same memory 108 locations), wherein the first processor is configured to support selective overriding of the cache coherence between the first processor cache and the second processor cache for the program, wherein the first processor is configured to support selective overriding of the cache coherence for a data element operated on by the first processor (FIG. 5; [0072] a request for data from a cache 106a by a first processor 104a), wherein the first processor is configured to support selective overriding of cache coherence for the data element based on a determination by the first processor that the data element is to be ([0051] FIG. 3, the cache coherency processing apparatus identifies situations where a cache coherency protocol would normally be executed in conventional systems, but where execution of the cache coherency algorithm is unnecessary. Then, the cache coherency processing apparatus 110 executes the cache coherency algorithm if necessary, and skips execution of the cache coherency algorithm if unnecessary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. as applied to claim 25 above, and further in view of Fang et al. (US 2010/0191920).
Regarding claim 32, Kornegay et al. do not appear to explicitly teach while Fang et al. disclose: 
The apparatus of claim 31, wherein the memory region configuration information is maintained in a control register of the first processor ([0010] Thus in general, on the processor side, cacheability and coherence choices are achieved using an address range approach. For a x86 architecture, this can be realized using memory type range registers (MTRRs) and page tables (collectively referred to herein as page tables for simplicity)).
Kornegay et al. and Fang et al. are analogous art because Kornegay et al. teach selective elimination of cache coherency and Fang et al. teach address-range coherence control.

Regarding claim 33, Fang et al. further disclose:
The apparatus of claim 32, wherein the control register is a range register configured to provide control over a manner in which a memory range of the first processor cache is cached in the first processor cache ([0010] Thus in general, on the processor side, cacheability and coherence choices are achieved using an address range approach. For a x86 architecture, this can be realized using memory type range registers (MTRRs) and page tables (collectively referred to herein as page tables for simplicity)).
Regarding claim 34, Fang et al. further disclose: 
The apparatus of claim 33, wherein the range register is a Memory Type Range Register (MTRR) or an Address Range Register (ARR) ([0010] Thus in general, on the processor side, cacheability and coherence choices are achieved using an address range approach. For a x86 architecture, this can be realized using memory type range registers (MTRRs) and page tables (collectively referred to herein as page tables for simplicity)).
Regarding claim 35, Fang et al. further disclose:
The apparatus of claim 33, wherein the range register is configured to support an access mode in which data in a specific memory range is made exempt from cache coherence ([0012] address range-based, in which control of coherency is on a given memory range granularity, e.g., memory page size such as a 4K memory page).
Regarding claim 36, Fang et al. further disclose: 
The apparatus of claim 32, wherein the control register is a page attribute table configured to provide control over a manner in which a page of the first processor cache is cached in the first processor cache ([0010] Software sets up the cacheability/coherency attributes of each page (e.g., via a coherence field in the page table); [0016] As seen in FIG. 1, c-TLB 150 may include a table 155 that stores a plurality of entries, e.g., entry 156. Each entry may include an address field, which may store at least some bits of an address associated with memory requests, e.g., a portion of a physical address provided with memory requests from one of devices 160. Still further, each entry may include a coherency field that stores a coherency indicator to indicate a coherent status with regard to the corresponding address).
Regarding claim 37, Fang et al. further disclose: 
The apparatus of claim 36, wherein the page attribute table is configured to support an access mode in which data in a specific page is made exempt from cache coherence ([0021] the coherency indicator indicates that the memory location is non-coherent).

Claims 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. as applied to claim 25 above, and further in view of Evangelinos et al. (US 2016/0283377).
Regarding claim 39, Kornegay et al. do not appear to explicitly teach while Evangelinos et al. disclose: 
The apparatus of claim 25, wherein the determination by the first processor that the data element is to be exempted from cache coherence is based on a determination that a processor instruction including a memory operation for the data element is indicative that the memory ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).
Kornegay et al. and Evangelinos et al. are analogous art because Kornegay et al. teach selective elimination of cache coherency and Evangelinos et al. teach cache coherence operations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, having the teachings of Kornegay et al. and Evangelinos et al. before him/her, to modify the teachings of Kornegay et al. with the Evangelinos et al. teachings of cache coherency because indicating the memory operation is for data to be exempted from cache coherency enables the coherence action to be skipped. The combination would reduce latency for those operations (Evangelinos [0029]).
Regarding claim 40, Evangelinos et al. further disclose:
The apparatus of claim 39, wherein the first processor instruction is configured to indicate that a memory operand of the processor instruction includes a type of data to be exempted from cache coherence ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).
Regarding claim 41, Evangelinos et al. further disclose:
The apparatus of claim 40, wherein configuration of the processor instruction to indicate that the memory operand of the processor instruction includes the type of data to be exempted from cache coherence is based on an instruction name of the first processor instruction.
Regarding claim 43, Evangelinos et al. further disclose: 
The apparatus of claim 40, wherein the processor instruction comprises an instruction supported by an Instruction Set Architecture (ISA) of the first processor ([0025] two forms of store instructions may be included in the instruction set architecture (ISA), a store-with-coherence-action instruction and a store-without-coherence-action instruction; the type of data is data that does not require a coherence action).

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. as applied to claim 25 above, and further in view of Evangelinos et al. as applied to claim 40 above, and further in view of McGrath et al. (US 2001/044891).
Regarding claim 42, Kornegay et al. and Evangelinos et al. and do not appear to explicitly teach while McGrath et al. disclose:
The apparatus of claim 40, wherein the first processor is an x86  processor ([0037] Processor 10 may employ a processor architecture compatible with the x86 architecture) and configuration of the processor instruction to indicate that the memory operand of the processor instruction includes the type of data to be exempted from cache coherence is based on a prefix in an Instruction Prefixes field ([0069] the use of instruction prefixes to override the operating mode for a particular instruction).
Kornegay et al., Evangelinos et al., McGrath et al. are analogous art because Kornegay et al. teach selective elimination of cache coherency and Evangelinos et al. teach cache coherence operations; and McGrath et al. teach x86 processor architecture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention, having the teachings of Kornegay et al., .

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kornegay et al. as applied to claim 25 above, and further in view of Jalal et al. (US 2018/0004663).
Regarding claim 44, Kornegay et al. do not appear to explicitly teach while Jalal et al. disclose:  
The apparatus of claim 25, wherein the first processor is configured to support a snooping protocol (FIG. 1 Snoop Filter 300) configured to support cache coherence in a memory hierarchy of a multiprocessor computing system ([0024] Cache coherency may be maintained through use of a snoop filter; [0026] a home node 108 also includes a snoop filter 300 that monitors data transactions and maintains the status of data stored in the system cache 116 and operates to maintain coherency of data in the various caches of the system…The snoop filter of a home node functions as a cache controller and a point of coherence. Since memory accesses, for a given set of memory addresses in shared data resource, pass through the same home node, the home node can monitor or `snoop` on transactions and determine if requested data should be retrieved from a main memory, from a cache in the home node, or from a local cache of one of the request nodes).
Kornegay et al. and Jalal et al. are analogous art because Kornegay et al. teach selective elimination of cache coherency and Jalal et al. teach snoop filters for cache coherency.

Regarding claim 45, Jalal et al. further disclose: 
The apparatus of claim 44, wherein the snooping protocol is configured to support a private-clean state configured to indicate that a memory region of the first processor cache for the data element is consistent with copies of the memory region stored in the memory hierarchy of the multiprocessor computing system and is exclusive to the first processor ([0031] Exclusive data, also called `UniqueClean` (UC) data, is not shared and matches the corresponding data in the memory).
Regarding claim 46, Jalal et al. further disclose:
The apparatus of claim 44, wherein the snooping protocol is configured to support a private-dirty state configured to indicate that a memory region of the first processor cache for the data element is modified without being updated to the memory hierarchy of the multifirst processor computing system and is exclusive to the first processor ([0029] Modified data, also called `UniqueDirty` (UD) data, is not shared by other caches. Modified data in a local cache has been updated by a device, but has not been written back to memory, so it is `dirty`. Modified data is exclusive and owned. The local cache has the only valid copy of the data).



Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant’s remarks have been fully considered. However, the rejection of claim 1 under 35 U.S.C. 102(a)2 as unpatentable over Kornegay is determined to be proper and is, therefore, maintained.
Regarding the substance of the examiner’s anticipation rejection as argued on pages 9-10 of the remarks, the requirements for anticipation are discussed in MPEP § 2131, the requirements for giving claims their broadest reasonable interpretation in light of the specification are discussed in MPEP § 2111, and the requirements for determining the plain meaning of a terms are discussed in MPEP § 2111.01.
Applicant argues that Kornegay does not disclose “wherein the first processor is configured to support selective overriding of the cache coherence with the second processor cache for a data element operated on by the first processor, wherein the first processor is configured to support selective overriding of cache coherence with the second processor cache for the data element based on a determination by the first processor that the data element is to be exempted from cache coherence.”
Kornegay et al. teach a multiprocessor system (FIG. 1) with two processors, each of which has a corresponding processor cache and share a main memory. The device of FIG. 1 also contains a cache coherency processing apparatus that identifies the need for cache coherency and executes a cache coherency algorithm for the caches of the two processors ((0051]). The first processor supports selective overriding of cache coherence with the second processor cache. Kornegay et al. also teach that a program ([0054] a multi-threaded application) may be executed on both the first and second processors. The words of the claim have been given their broadest reasonable interpretation. As such, Kornegay discloses a first processor configured to support selective overriding of the cache coherence with the second processor.
The rejection of claim 1 as anticipated over Kornegay is therefore maintained.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TRACY A WARREN/Primary Examiner, Art Unit 2137